DETAILED ACTION
This action is responsive to amendment filed on April 28th, 2022. 
Claims 1~10 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The objection to the Title and Abstract are withdrawn in view of amendments made.
Drawings
The drawings were received on 04/28/22. These drawings are acceptable.
Response to Arguments
Applicant's arguments filed 04/28/22 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (Pg. 9), that while the combination of Tarrant and Ayyagari might lead one of ordinary skill in the art to provide sensor nodes configured to at least partially process captured data, the claims still require that the network function nodes (and network central node) be configured to at least partially process the captured data. Examiner respectfully disagrees because Ayyagari taught for some designated network nodes (e.g., “full function devices”), this job/purpose may require that the network node act intelligently. In such cases, the network node is equipped with some level of processing/decision-making capabilities [¶4]. More specifically, the full functional and reduced function devices of the sensor network system 100 may include network controllers 105 (full-function devices) and network routers 110 (full or reduced function devices) [¶19]. For example, the reduced or full function device may collect image information, perform initial processing of that image information and determine that additional surveillance is needed. Based on this, the reduced or full function device may awaken other devices/nodes in the network to perform additional tasks. In another example, the reduced or full function device may determine that collected information should be transmitted to another network node, so that the information may be fused with other information that is being collected by nodes in the network [¶54; ¶55; Fig. 6 blocks 610 and 615].
Applicant’s arguments with respect to newly added limitation reciting, “each sensor element configured to capture data related to a parameter of an environment of an associated sensor node; and each sensor node configured to at least partially process the captured data”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejection by Gang et al. below.
As such, the rejection is sustained below:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1~10 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari et al. hereinafter Ayyagari (U.S 2007/0150565) in view of Tarrant (EP-0450829) and further in view of Gang et al. hereinafter Gang (U.S 2020/0204882).
Regarding Claim 1,
Ayyagari taught monitoring system network, comprising: 
a plurality of sensor nodes with a sensor control device and at least one sensor element coupled to the sensor control device [¶19, Fig. 1, sensor network system includes network-capable end devices 115 (full or reduced function devices) including smart sensors (e.g., sensors with image processing capabilities), each having some level of network capabilities. For active and/or passive sensors 120 to function as part of the network, they may be used in conjunction with network capable end devices 115].
a first hierarchical network layer with a plurality of network function nodes, each coupled to at least one of the plurality of sensor nodes [¶19, sensor network 100 includes network routers 110 (full or reduced function devices); ¶27, sensor network system can be envisioned as a hierarchical tree structure]; and
 a second hierarchical network layer with a plurality of network central nodes, each coupled to at least one of the plurality of network function nodes [¶19, sensor network 100 includes full function devices 105 that are knowledgeable about the sensor network topology and are aware of alternate multi-path routes to reach the network controller; ¶21, forming a mesh of network routers 110 that are, in-turn, linked to one or more network controllers 105],
wherein each of the network function nodes and each of the network central nodes are configured to at least partially process the captured data of associated sensor nodes [¶4; ¶19, ¶54; ¶55].
Ayyagari did not specifically teach wherein the sensor control devices of the sensor nodes, the network function nodes and the network central nodes in each case have a data processing device and a configuration memory which is coupled to the data processing device and configured to store configuration data for different configurations of the respective data processing device.
Tarrant taught wherein the sensor control devices of the sensor nodes, the network function nodes and the network central nodes in each case have a data processing device and a configuration memory which is coupled to the data processing device and configured to store configuration data for different configurations of the respective data processing device [Fig. 1 DSP 28 and program memory 30; ¶26, Digitized signal processor 28 allows intelligent programmable sensor 10 to perform a number of different functions. Digitized signal processor 28 processes the data that digitized signal 26 carries according to instructions from programmable memory 30].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Tarrant’s teaching of wherein the sensor control devices of the sensor nodes, the network function nodes and the network central nodes in each case have a data processing device and a configuration memory which is coupled to the data processing device and configured to store configuration data for different configurations of the respective data processing device with the teachings of Ayyagari, because the combination would allow the user to reprogram sensor to refine its sensing parameters as needs dictate [Tarrant: ¶7].
The combination of Ayyagari and Tarrant did not specifically teach each sensor element configured to capture data related to a parameter of an environment of an associated sensor node; and each sensor node configured to at least partially process the captured data.
Gang taught each sensor element configured to capture data related to a parameter of an environment of an associated sensor node [¶40, Fig. 1, each sensing element 22 in the sensing node 12 can sense characteristics of the environment]; and each sensor node configured to at least partially process the captured data [¶41, sensing data generated by each sensing element 22 is buffered and/or retained by memory 24 and processed by the processing device 20 based on configuration settings of the sensing node 12; ¶48; ¶52].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Gang’s teaching of each sensor element configured to capture data related to a parameter of an environment of an associated sensor node; and each sensor node configured to at least partially process the captured data with the teachings of Ayyagari and Tarrant, because the combination would allow the sensing nodes detect events and perform actions based on the configuration settings autonomous of a host or controller. Sensing nodes and capabilities per sensing node can be added and removed without the need to recertify [Gang: ¶90].
Regarding Claim 2,
Ayyagari taught wherein the sensor elements comprise at least one of digital imaging devices or acoustic sensors configured to capture at least one of a sound pressure level or sound frequencies [¶54, non-intelligent end device in the network (e.g., a vibration sensor, an audio sensor, and RF sensor, etc.) reacts to stimulus in its environment by transmitting a signal to a reduced function device (e.g., a sensor with image processing capabilities, acoustic processing capabilities, etc.) in the network].
Regarding Claim 3,
Ayyagari taught wherein the configuration data are configured to implement video monitoring functions for at least one of capturing and detecting a presence of an object or person, detecting an object class of a captured object, capturing and detecting part of a captured object, counting objects or persons in general or of a specific object class, or tracking a movement of an object or person, via the digital imaging devices [¶55, the reduced or full function device may collect image information, perform initial processing of that image information and determine that additional surveillance is needed].
Regarding Claim 4,
The combination of Ayyagari and Tarrant taught wherein the configuration memory is in each case configured, based on an external configuration control signal, to read one of several sets of configuration data and to execute the one of several sets of configuration data on the associated data processing device in order to set a specific operating configuration in the data processing device [¶28, Configuration and results bus 34 receives supervisor commands, including configuration commands and processing commands, from supervisor monitor/control computer 44. The configuration commands are sent by configuration and results bus 34 to configurable memory 18 and configurable memory 24]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Tarrant’s teaching of wherein the configuration memory is in each case configured, based on an external configuration control signal, to read one of several sets of configuration data and to execute the one of several sets of configuration data on the associated data processing device in order to set a specific operating configuration in the data processing device with the teachings of Ayyagari, because the combination would provide different data under the control of real-time supervisory computer or by human intervention [Tarrant: ¶16].
Regarding Claim 5,
The combination of Ayyagari and Tarrant taught wherein the network function nodes comprise a permanent or temporary memory device which is coupled to the data processing device [Tarrant: ¶26, program memory 30 provides a standard non-volatile memory that allows the sensor device to retain its processing instructions and data output characteristics until reprogramming occurs]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 6,
The combination of Ayyagari and Tarrant taught wherein the network central nodes comprise at least one of the data processing device or the permanent or temporary memory device with at least one of a data processing or data storage capacity which is greater than the at least one of the data processing or data storage capacity of the network function nodes  [Tarrant: ¶26, program memory 30 provides a standard non-volatile memory that allows the sensor device to retain its processing instructions and data output characteristics until reprogramming occurs]. The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claims 7~10, the claims are similar in scope to claim(s) 1~6 and therefore, rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443